Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed Jan. 20, 2020.
Claims 1-15 are currently pending and have been fully examined.

Information Disclosure Statement
As a whole, the information disclosure statement filed January 20, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The references listed that do not comply with 37 CFR 1.98(a)(2) have been lined out on the IDS to indicate that they have not been considered. All references not lined out on the IDS have been considered.
Specifically, Applicant has not provided a copy of the Sofiev reference (Non-Patent Literature Cite No. 4). The document identified as the copy of the reference is merely a listing of the publishing information of the book and a short synopsis of the contents, but there is no copy of “the portion which caused it to be listed” of the reference. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input for receiving information” and “a user interface for communicating the risk level in the location to the user” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is a computer program product claim reciting a computer program that, when run on a computer, performs the method of claim 9. 
“A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.” (MPEP 2106.03.II). “[T]he BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate.” Id.
A computer program is interpreted as being the same as a “machine-readable media” that includes the instructions for performing a series of functions that can be executed by a processor. Therefore, the BRI of the computer program, like the BRI of a machine readable media, includes both transitory and non-transitory embodiments. Because the BRI of the claim 

Claims 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 9), a machine (claim 1), and an article of manufacture (claim 15) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: determining a risk level of a pollen-induced allergy of a user, comprising: receiving information relating to a pollen level in a location; receiving information relating to a particulate matter level in the location; receiving information relating to a sensitivity of a user to pollen allergen; determine the risk level by taking account of the information relating to a pollen level, the information relating to a particulate matter level and the information relating to a sensitivity level of the user to pollen allergen; and communicating the risk level in the location to the user.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or 
The claim is directed to a system to perform the process of managing personal behavior by providing instructions to a user regarding their risk of a pollen-induced allergy, which is performed by the system determining the risk level by taking account of information relating to a pollen level, information relating to a particulate matter level, and information relating to a sensitivity of the user to pollen allergen, and informing the user of their risk of a pollen-induced allergy at a location based on the determination made using those factors. This is analyzing a set of information and providing information to the user that is intended to manage the user’s behavior to avoid pollen-induced allergy or reduce the risk of pollen-induced allergy.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps reciting receiving information are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be received be information relating to a pollen level in a location, information relating to a particulate matter level in the location, and information relating to a sensitivity of a user to pollen allergen are examples of selecting 
The step of communicating the risk level in the location to the user is an example of necessary data outputting because it merely recites providing the user with the results of the determination by communicating the results to the user using a generically recited user interface. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation to a Particular Technological Environment or Field of Use
The steps describing the information to be used as being information related to pollen concentration, particulate matter concentration, and sensitivity to pollen allergens are steps that are used to generally link the performance of determining a user’s risk level to the field of environmental monitoring specifically for users at risk of pollen-induced allergies. 
The steps reciting generically recited components of a computer system, such as the use of “inputs”, a processor, and a user interface, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer system capable of receiving data input, analyzing data using a processor, and outputting results in a user interface.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as “an input for receiving information…”, “a processor which is adapted to determine the risk level”, and “a user interface for communicating the risk level”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).

The recited computer components (e.g., the inputs, the processor, and the user interface) are all generically recited components (see specification, pg. 12-14). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a system that receives information, performs a risk level determination by analyzing the received information using a generic processor, and outputs the results of the determination to the user using a generically recited user interface. This is a system of generic computer components performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-8 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-8 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2-4 all recite additional limitations that serve to select by type or source the data to be manipulated by reciting the types of sensors that are used to provide the information to the processor for making the determination of the risk level. Selecting by type and source is an insignificant extra-solution activity that is not sufficient to integrate the abstract idea into a practical application or amount to significantly more. Further, claims 2-4 all recite sensing the parameters using any of a variety of sensors that are “known and capable of providing real-time information” (Specification, pg. 7, ln. 8-9, “Various pollen sensors are known and are capable of providing real-time information on the pollen level in a location.”; pg. 7, ln. 23-24, “Various particle sensors are known and are capable of providing real-time information on the particulate matter level in a location.”; and pg. 9, ln. 7-9, “The breathing sensor 24 may be incorporated into a chest strap or smart watch worn by the user which is preferably capable of communicating wirelessly with the processor 10.”, where a sensor incorporated into the body of a smart watch or chest strap would be a commercially available component sold as part of a commercially available smart watch.). Selecting the source of data, where the sources of data are well-understood, routine, and conventional components, is not sufficient to integrate the abstract idea into a practical application or amount to significantly more.
Claims 5-6 all recite additional limitations that serve to select by type or source the data to be manipulated by reciting specific types of data to be received and used in making the risk level determination. Receiving this information in order to perform the risk level determination is either retrieving data from a memory or receiving data over a network (depending on whether the information is stored locally or transmitted over a network from an external device). Retrieving data from a memory and receiving data over a network are both examples of well-
Claim 7 recites additional limitations that list the data that is to be used when determining the risk level of the user. This is selecting by type or source the data to be manipulated. Selecting by type and source is an insignificant extra-solution activity that is not sufficient to integrate the abstract idea into a practical application or amount to significantly more.
Claim 8 recites additional limitations that amount to a mathematical equation to be used for determining the risk level of the user. A mathematical equation is one of the types of mathematical concepts that are considered to be judicial exceptions (MPEP 2106.04(a)(2).I.B). Because a judicial exception is not eligible subject matter, additional limitations that recite an additional judicial exception are not sufficient to integrate the abstract idea into a practical application (MPEP 2106.04.II.A.2).
Claims 10-14 are method claims dependent from claim 9 that recite additional limitations that are the same or substantially similar to the additional limitations of claims 4-8, respectively. Because claim 9 recites the same judicial exception as claim 1, the additional limitations of claims 10-14 are rejected under 35 USC 101 for reasons that are the same or substantially similar to the reasons claims 4-8 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagen (US PG Pub. 2015/0242586).

Claim 1
	Regarding claim 1, Kagen discloses
A system for determining a risk level of a poll-induced allergy of a user, comprising:
Abstract, “A system and method for presenting real-time health information administers virtual questionnaires, automatically determines a user health status, and presents a visualization to a user indicating a likelihood of a symptom occurrence.”
Par. [0005], “For example, foreign proteins such as those found in pollens, molds, and dust mites may cause an immune reaction in any person having a particular genetic sensitivity. If the immune reaction induced by these foreign proteins involves certain antibodies, the possibility of an allergic reaction exists.”
An input for receiving information relating to a pollen level in a location
Par. [0025], “For example, the system and method may aggregate symptom data (for example, user data and/or environmental data) into a data structure obtained from a user and from multiple databases and/or environmental sensors and, upon user input, appropriately weight and combine the data to 
Par. [0027], “Environmental data may include real-time environmental data and historical environmental data corresponding to characteristics of the user's local environment. Examples of characteristics and characteristic types include, but are not limited to temperature, humidity, wind speed and direction, pollen levels, mold spore levels, virus prevalence, wind, precipitation, ozone levels, particulate matter levels, and other environmental factors as will be discussed in more detail below. ”
An input for receiving information relating to a particulate matter level in the location
Par. [0027], “Environmental data may include real-time environmental data and historical environmental data corresponding to characteristics of the user's local environment. Examples of characteristics and characteristic types include, but are not limited to temperature, humidity, wind speed and direction, pollen levels, mold spore levels, virus prevalence, wind, precipitation, ozone levels, particulate matter levels, and other environmental factors as will be discussed in more detail below. ”
An input for receiving information relating to a sensitivity of a user to pollen allergen
Par. [0056], “FIG. 3A illustrates an exemplary questionnaire interface 300a (i.e., a "virtual questionnaire") generated by application 110. Interface 300a is a query interface configured to determine introductory characteristics of the user, such as the user's sensitivity to environmental stimuli.”
Responses to a questionnaire that can be used to help determine a person’s sensitivity to environmental stimuli is information that is see par. [0004], [0027]).
Par. [0059], “For example, application 110 may analyze the responses to calculate an overall hypersensitivity score for the user. This score allows application 110 to more accurately predict the user's responses to weather, pollutants, irritants, pollens, mold spores, and internal chemical changes within their body. ”
A processor which is adapted to determine the risk level by taking account of the information relating to a pollen level, the information relating to a particulate matter level, and the information relating to a sensitivity of the user to pollen allergen
Par. [0087]-[0088] describe aggregating data, such as user questionnaire data and historical user data (i.e., data relating to a user’s sensitivity; see also par. [0059]) and environmental data, which includes pollen and particulate matter levels.
Par. [0090], “After weights have been assigned to all required data types, process 600 proceeds to step S606 and initiates a calculation phase. Step S606 may comprise simple addition of weighted factors, collinear regression, historical user-specific data sets, and the like.”
Par. [0092], “Continuous variables may include any data type capable of representation as a continuous range of values. For example, continuous variables may include, but are not limited to, one or more of temperature, humidity, pollen levels, mold spore levels, precipitation, ozone levels, particulate matter levels, and the like. For example, in step S606, score S 
A user interface for communicating the risk level in the location to the user
Par. [0094], “Step S606 comprises analyzing and manipulating both incoming environmental data identified above (e.g., environmental data updated hourly or daily) and user's symptom scores collected as above and implemented using unique software programming, wherein pollen and mold spore information may be phase shifted by 24 hours, as such data commonly becomes available 24 hours after the measured quantity appears in the air; and visualization of animated relative risk maps (as illustrated in FIG. 5A-B) and graphic displays (as illustrated in FIG. 4) are created and modified by using the same unique software implementation to account for effects of precipitation (which decreases pollen levels concurrently), updrafts (which increases risks of exposures to mold spores); and hourly and daily water vapor images/data and soil moisture content (which affect exposures to airborne mold spores).”

Claim 2
	Regarding claim 2, Kagen discloses all the limitations of claim 1. Kagen further discloses
A pollen sensor for generating the information relating to the pollen level in the location
Par. [0025], “For example, the system and method may aggregate symptom data (for example, user data and/or environmental data) into a data structure obtained from a user and from multiple databases and/or environmental sensors”
Par. [0027], “Environmental data may include real-time environmental data and historical environmental data corresponding to characteristics of the user's local environment. Examples of characteristics and characteristic types include, but are not limited to temperature, humidity, wind speed and direction, pollen levels, mold spore levels, virus prevalence, wind, precipitation, ozone levels, particulate matter levels, and other environmental factors as will be discussed in more detail below.”
Because the environmental factors are described as being for “the user’s local environment”, the sensors determining the pollen level would be determining the pollen level for a location of the user.
Par. [0088], “Additionally or alternatively, step S604 may comprise querying a sensor network in real time to determine instantaneous environmental conditions.”

Claim 3
	Regarding claim 3, Kagen discloses all the limitations of claim 1. Kagen further discloses
A particle sensor for generating the information relating to a particulate matter level in the location
Par. [0025], “For example, the system and method may aggregate symptom data (for example, user data and/or environmental data) into a data structure obtained from a user and from multiple databases and/or environmental sensors”
Par. [0027], “Environmental data may include real-time environmental data and historical environmental data corresponding to characteristics of the user's local environment. Examples of characteristics and characteristic types include, but are not limited to temperature, humidity, wind speed and 
Because the environmental factors are described as being for “the user’s local environment”, the sensors determining the pollen level would be determining the pollen level for a location of the user.
Par. [0088], “Additionally or alternatively, step S604 may comprise querying a sensor network in real time to determine instantaneous environmental conditions.”

Claim 4
	Regarding claim 4, Kagen discloses all the limitations of claim 1. Kagen further discloses
A breathing sensor for determining a breathing rate of the user, and wherein the processor is further adapted to take account of the breathing rate in determining the risk level
Par. [0089], “For example, where process 600 is analyzing asthma symptom scores, data regarding Peak Flow Meter data and fractional exhaled nitric oxide concentrations (FeNO) are given higher statistical weight, and graphed against environmental factors accordingly.”
A Peak Flow Meter is a breathing sensor for determining a breathing rate of the user. Reciting the use of Peak Flow Meter data means that the system has access to the data collected from a Peak Flow Meter.
Although this specifically states the use of the Peak Flow Meter data when “analyzing asthma symptom scores,” this paragraph only states that data regarding Peak Flow Meter data would be “given higher statistical weight”, which means that the Peak Flow Meter data is used 

Claim 9
	Claim 9 is a process claim that recites a method for determining a risk level of a pollen-induced allergy of a user that comprises method steps that are the same or substantially similar to the functions of the system of claim 1. Kagen recites the following limitations not addressed by the rejection of claim 1:
A method for determining a risk level of a pollen-induced allergy of a user
Abstract, “A system and method for presenting real-time health information administers virtual questionnaires, automatically determines a user health status, and presents a visualization to a user indicating a likelihood of a symptom occurrence.”
Par. [0005], “For example, foreign proteins such as those found in pollens, molds, and dust mites may cause an immune reaction in any person having a particular genetic sensitivity. If the immune reaction induced by these foreign proteins involves certain antibodies, the possibility of an allergic reaction exists.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 10
Claim 10 is a method claim that depends from claim 9 and recites additional limitations that are the same or substantially similar to the limitations of claim 4. Please refer to the rejections of claims 9 and 4.

Claim 15

A computer program which is adapted, when said program is run on a computer, to implement the method of claim 9
Par. [0035], “Furthermore, the processor of computing systems and/or devices may receive instructions from the memory (e.g., memory 102) and execute these instructions, thereby performing one or more processes, including one or more of the processes described herein (e.g., the operations of aggregating, accumulating, evaluating, weighting, curating, transforming, and/or presenting information). Such instructions and other data may be stored and transmitted using a variety of computer-readable media, such as memory 102.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagen in view of Ormstad (H. Ormstad, B. V. Johansen, and P. I. Gaarder, “Airborne house dust particles and diesel exhaust particles as allergen carriers”, Clinical and Experimental Allergy Vol. 28, pg. 702-08, listed pub. Date, 1998, © 1998).

Claim 5
	Regarding claim 5, Kagen discloses all the limitations of claim 1. Kagen further discloses
A further input for receiving additional information regarding environmental factors that would lead to the occurrence of symptoms in a user and the processor being further adapted to take account of the other environmental factors
Par. [0027] and [0092] recite additional environmental factors that can be used as part of the analysis beyond simply pollen levels and particulate matter levels
The processor being further adapted to take account of and to weight factors based on the likelihood that each of the factors would lead to the occurrence of symptoms in a user and contribute to determining the risk level
Par. [0035] describes the ability of the system to perform “the operations of aggregating, accumulating, evaluating, weighting, curating, transforming, and/or presenting information”
Par. [0089], “After all necessary data has been aggregated, process 600 proceeds to step S605 and initiates a weighting phase. Step S605, as 
This describes the ability to weight the importance of some factors based on their effect on the likelihood the patient experiences symptoms.
However, Kagen does not teach
The further received input being information relating to the probability of allergen release from the pollen, and taking account of the probability of allergen release when assessing an allergy risk to an individual
Ormstad teaches
The further received input being information relating to the probability of allergen release from the pollen, and taking account of the probability of allergen release when 
Pg. 707, “Concerning the Bet v 1 allergen, it has been shown that the birch pollen grains secrete their allergens only after hydration, that is, no Bet v 1 allergens are detected on the surface of dry birch pollen grains [31,32]. It is therefore likely that this allergen under humid conditions easily become airborne when it is released to the surface of the pollen grains. Both grass and birch pollen allergenic activity has also earlier been found on airborne particles much smaller than intact pollen grains [3,4,33]. The fact that we found very low quantities of pollen allergens in samples collected outside the  birch pollen season, is in agreement with other studies. Spieksma et al. found that the atmospheric presence of grass pollen allergen in all size fractions of  pauci-micronic particles was restricted mainly to the period when grass pollen  grains are present [33]. Platts-Mills et al. also found a sharp increase in rye-grass pollen allergens in house dust in May and June [34].”
This shows that there is a difference in how likely different sources of pollens will release allergens not on pollen grains and that this has an effect on the concentration of allergens deposited on particulate matter, which would affect how likely it is the particulate matter concentration could cause an occurrence of allergy symptoms.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Kagen the ability to receive information relating to the probability of allergen release from the pollen and take account of the probability of allergen release in when analyzing the risk to an individual, as taught by Ormstad, because the probability of the release of allergens affects the amount of airborne allergens that can come in contact with human airways and cause a reaction in the individual (see Ormstad, pg. 707).

Claim 6

A further input for receiving additional information regarding environmental factors that would lead to the occurrence of symptoms in a user and the processor being further adapted to take account of the other environmental factors
Par. [0027] and [0092] recite additional environmental factors that can be used as part of the analysis beyond simply pollen levels and particulate matter levels
The processor being further adapted to take account of and to weight factors based on the likelihood that each of the factors would lead to the occurrence of symptoms in a user when determining the risk level
Par. [0035] describes the ability of the system to perform “the operations of aggregating, accumulating, evaluating, weighting, curating, transforming, and/or presenting information”
Par. [0089], “After all necessary data has been aggregated, process 600 proceeds to step S605 and initiates a weighting phase. Step S605, as described above, may also be implemented using unique software programming involving a rule set, for example from memory 102 or database 220 of the type described above. The rule set may contain coefficients corresponding to the weight to be given to a particular data type. For example, the rule set may state that a user's responses to questionnaires are to be given the greatest weight, data regarding pollen count are to be given an intermediate weight, and data regarding temperature are to be given the least weight. Additionally, depending on the particular symptom or allergen being analyzed, a data type may be given zero weight. For example, where process 600 is analyzing asthma symptom scores, data regarding Peak Flow Meter data and fractional exhaled nitric oxide concentrations (FeNO) are 
This describes the ability to weight the importance of some factors based on their effect on the likelihood the patient experiences symptoms.
However, Kagen does not teach
Receiving information relating to the probability of pollen allergen binding to the particulate matter
Wherein the processor is further adapted to take account of the probability of pollen allergen binding when assessing an allergy risk to an individual
Ormstad teaches
Using as part of the environmental factors information relating to the probability of pollen allergen binding to the particulate matter, and the ability to take account of the probability of pollen allergen binding when assessing an allergy risk to an individual
Pg. 707, “In addition to the inherent ability of DEP to bind proteins, the actual binding of allergens to soot or DEP in the ambient air  must  depend  on  the  chance  of  soot/DEP  and  allergen coming  into  contact  and  interact  under  suitable  physical conditions. This is again likely to depend on the biological source of the allergen. Both Fel d 1 and Can f 1 are present in the saliva of   the cat and dog, respectively. It is conceivable that these allergens may become airborne as aerosol droplets of saliva, and then attach to the ‘sticky’ soot particles present in ambient air.”
The discussion on Pg. 707 continues by discussing the possibilities of different allergens binding to different particulate matter based on the biological source of the allergens.
This is identifying that there is information that is capable of informing the system that the probability of the allergens binding to the particulate matter varies based on allergens and particulate matter and that the varied likelihood has an effect on the particulate matter’s ability to cause an allergic reaction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Kagen the ability to receive information about the probability that allergens bind to particulate matter and using this likelihood to analyze the risk to an individual, as taught by Ormstad, because allergens have the ability to act as carriers of allergens into the airways and using the different likelihoods of the different allergens to bind to different particles can help determine how likely it is that the allergen will come in contact with a human (see Ormstad, pg. 702, Background; pg. 707, “These particles have important allergens attached to their surface. This means that indoor SPM contains a lot of potential carriers of allergens, and that the majority of these particles are small enough to penetrate deep into the respiratory  tree  and  provoke  allergic symptoms. An  allergen-carrying soot particle, with its large surface to volume ratio, could be regarded as a depot of allergens carried into the airways, by concentrating many allergen proteins.”).

Claim 7
	Regarding claim 7, Kagen discloses all the limitations of claim 1. Kagen further discloses
The processor being adapted to determine the risk level based on a pollen concentration, breathing characteristics of the user, a sensitivity of the user to pollen allergen, a particulate matter concentration, and other personal and environmental factors that could affect the likelihood an occurrence of symptoms
Par. [0027], “Environmental data may include real-time environmental data and historical environmental data corresponding to characteristics of the user's local environment. Examples of characteristics and characteristic types include, but are not limited to temperature, humidity, wind speed and direction, pollen levels, mold spore levels, virus prevalence, wind, precipitation, ozone levels, particulate matter levels, and other environmental factors as will be discussed in more detail below.”
Par. [0092], “Continuous variables may include any data type capable of representation as a continuous range of values. For example, continuous variables may include, but are not limited to, one or more of temperature, humidity, pollen levels, mold spore levels, precipitation, ozone levels, particulate matter levels, and the like.”
Par. [0089], “For example, where process 600 is analyzing asthma symptom scores, data regarding Peak Flow Meter data and fractional exhaled nitric oxide concentrations (FeNO) are given higher statistical weight, and graphed against environmental factors accordingly.”
However, Kagen does not teach
Analyzing the risk of allergies to an individual based on a probability of allergen release from the pollen, a probability of free allergen release, a particulate matter concentration, and a probability that pollen allergens bind to the particulate matter
Ormstad teaches
Analyzing the risk of allergies to an individual based on a probability of allergen release from the pollen, a probability of free allergen release, a particulate , and a probability that pollen allergens bind to the particulate matter
Pg. 707 discusses likelihood that allergens are released as pollen and a free allergen release (See portions of Ormstad cited in the rejection of claim 5) and the particulate matter concentration and probability that pollen allergens bind to the particulate matter (See rejection of claim 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Kagen the ability to analyze the risk of allergies to an individual based on a probability of allergen release from the pollen, a probability of free allergen release, a particulate matter concentration, and a probability that pollen allergens bind to the particulate matter, as taught by Ormstad, because these factors all affect the amount of airborne allergens, which has an effect on how likely it is that the allergens will come in contact with an individual’s airways and cause a reaction (see Ormstad, pg. 702, 707).

Claims 11-13
	Claims 11-13 are method claims that depend from claim 9 and recite additional limitations that are the same or substantially similar to the limitations of claims 5-7, respectively. Please refer to the rejections of claims 9 and 5-7.

Subject Matter Free from Prior Art Rejections
Claims 8 and 14 have been identified as having subject matter that is free from prior art rejections.
Claims 8 and 14 describe equations that are used to determine how likely a patient is to experience pollen-induced allergies. Although the factors used in the equation are present in the prior art, throughout the search for prior art, the Examiner was unable to identify the use of the 
This note serves to identify subject matter that is free from prior art, not to indicate allowable subject matter because the subject matter is still subject to a rejection under 35 USC 101. Therefore, claims 8 and 14 are still considered rejected and not objected to, which would be the situation if claims 8 and 14 depended from a rejected claim but were not subject to any other rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GREGORY D. MOSELEY/Examiner, Art Unit 3686